Name: Commission Regulation (EEC) No 2944/91 of 7 October 1991 on measures in respect of the improvement of the quality of milk in Ireland and Northern Ireland
 Type: Regulation
 Subject Matter: regions of EU Member States;  production;  Europe;  consumption
 Date Published: nan

 8 . 10 . 91 Official Journal of the European Communities No L 280/19 COMMISSION REGULATION (EEC) No 2944/91 of 7 October 1991 on measures in respect of the improvement of the quality of milk in Ireland and Northern Ireland THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1079/77 of 17 May 1977 on a co-responsibility levy and on measures for expanding the markets in milk and milk products ('), as last amended by Regulation (EEC) No 1632/91 (2), and in particular Article 4 thereof, Whereas provision should be made, amongst the measures favouring the enlargement of the markets for milk products referred to in the fourth indent of Article 4 (2) of Regulation (EEC) No 1079/77, to improve the milk quality in Ireland and Northern Ireland, taking into account the seasonal character of milk production and the strong export tradition of these areas ; Whereas for administrative reasons the organizations and producer groups possessing the necessary qualifications and experience should therefore be invited to propose detailed programmes which these organizations would themselves carry out ; Whereas, as regards the other arrangements, the main provisions of earlier Regulations, as amended in the light of relevant experience, may be repeated ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, (c) counselling of individual milk producers, directed in particular towards the obtaining of milk (cowshed hygiene, milking, animal health) and its treatment (cooling) ; (d) counselling on the collection (jointly operated equip ­ ment collection points) and transport of raw milk (specifications, equipment and operation of milk tankers) ; (e) counselling of producers directed in particular towards antibiotic use, mastitis control, need for milking machine testing, udder preparation and milking tech ­ niques ; (f) the improvement of the quality of water on farms. 2. The measures referred to in paragraph 1 shall be eligible only if they are begun after 17 June 1991 ; they shall be completed before 1 February 1993. In exceptional cases, however, a longer period may be fixed in accord ­ ance with Article 5 (2) to ensure maximum effectiveness of the measures concerned. 3 . The time limit fixed in paragraph 2 shall not prevent subsequent agreement to an extension of that limit where the party to a contract, before the fixed expiry date, makes the appropriate application to the competent authority and proves that due to exceptional circum ­ stances beyond his control, he is unable to meet the dead ­ line originally stipulated. However, this extension may not exceed six months. HAS ADOPTED THIS REGULATION : Article 2 1 . Measures as referred to in Article 1 ( 1 ) shall be proposed and carried out by organizations or producer groups which : (a) have the necessary qualifications and experience ; (b) give guarantees that they are capable of ensuring the satisfactory completion of the work. 2. Community financing is hereby limited to 50 % . Not more than 10 % of the total sum available to Ireland or Northern Ireland may be spent on measures pursuant to Article 1 ( 1 ) (c), (d) and (e). 3 . No account shall be taken of administrative expenses incurred in carrying out the measures in ques ­ tion. Article 1 1 . Under the conditions laid down in this Regulation, measures shall be taken in Ireland and Northern Ireland to encourage : (a) provision and installation , upgrading and testing of on-farm milk holding facilities and milking equip ­ ment, directed in particular towards improvements in total bacterial count and somatic cell count ; (b) setting-up of milk collection centres, if necessary with refrigeration facilities (in properly justified exceptional cases, aid may also granted to single farms) ; (') OJ No L 131 , 26. 5 . 1977, p . 6 . M OJ No L 150, 15. 6 . 1991 , p . 23 . No L 280/20 Official Journal of the European Communities 8 . 10 . 91 Article 3 1 . Interested parties are invited to forward to the competent authority designated by the Member State in which the head office of the organization concerned is situated, hereinafter referred to as the 'competent author ­ ity' detailed proposals concerning the measures referred to in Article 1 ( 1 ). Proposals must reach the competent authority before 1 November 1991 . Where this date is not complied with, proposals shall be considered null and void. 2 . Further rules for the submission of proposals shall be as set out in the Annex. Products in accordance with Article 31 of Council Regu ­ lation (EEC) No 804/68 ('), the Commission shall estab ­ lish before 1 January 1992 a list of the proposals selected for financing. 3 . The competent authorities shall conclude contracts with those parties whose proposals have been selected before 1 February 1992 in at least two copies and signed by the interested party and the competent authority. The competent authorities shall for this purpose use standard form contracts to be provided by the Commission. 4. The competent authority shall inform each appli ­ cant as soon as possible of the decision taken in respect of its proposal . Article 6 1 . The contract referred to in Article 5 (3) shall : (a) include the details referred to in Article 4 ( 1 ) or make reference to them ; and (b) supplement these details, where necessary, by addi ­ tional conditions resulting from the application of Article 5 ( 1 ). 2. The competent authority shall send a copy of the contract to the Commission without delay. 3 . The competent authority shall ensure compliance with the provisions of the contract, in particular by carrying out the following checks :  administrative and accounting checks to verify the costs incurred and compliance with the provisions on joint financing,  technical and/or scientific checks to verify fulfilment of the specifications laid down in the contract,  other on the sport checks, as necessary. Each contractor should receive not less than two inspec ­ tion visits during the period of the contract. Article 4 1 . Complete proposals shall include : (a) the name and address of the applicant ; (b) all details concerning the measures proposed, inclu ­ ding the time required for completion, the expected results and details of any third parties to be involved ; (c) the total cost of these measures, net of tax, expressed in ecus giving an itemized breakdown of this amount and setting out the source of finance ; (d) the desired form of payment of the Community contribution (Article 7 ( 1 ) (a) or (b)) ; (e) the most recent report available on the applicant's activities, unless this is already in the possession of the competent authority. 2. Proposals shall be valid only where : (a) they are submitted by an applicant fulfilling the conditions laid down in Article 2 ( 1 ) ; (b) they are accompanied by an undertaking that the applicant will comply with the provisions of this Regulation and the implementation criteria laid down by the Commission . Article 5 1 . Before 1 December 1991 the competent authorities shall : (a) examine all proposals submitted and any supporting documents to check that they are in the correct form and contain the information required. They shall ensure that the proposals comply with the provisions of Article 4 and shall ask applicants for further details if necessary ; (b) compile a list of all the proposals received and send it to the Commission together with copies of each proposal and a reasoned opinion indicating whether or not the proposal conforms with this Regulation . 2. After consulting the relevant interest groups in the milk industry, and following examination of the proposals by the Management Committee for Milk and Milk Article 7 1 . The competent authority shall pay to the party in question, in accordance with the choice indicated in the latter's proposal, either : (a) within six weeks of the date of signature of the contract, a single payment on account amounting to 60 % of the agreed Community contribution ; or (b) at four-monthly intervals, four equal instalments each amounting to 20 % of the agreed Community contri ­ bution, the first such instalment being paid within six weeks of the date of signature of the contract. 1 OJ No L 148 , 28 . 6 . 1968 , p. 13 . 8 . 10 . 91 Official Journal of the European Communities No L 280/21 However, while a contract is being performed, the compe ­ tent authority may :  defer payment of an instalment either wholly or in part where it finds, in particular during the checks referred to in Article 6 (3), irregularities in carrying out the measures concerned or a substantial interval between the due date for payment of the instalment and the date when the party concerned will actually incur the forecast expenditure,  in exceptional cases, advance payment of an instal ­ ment either wholly or in part if the party concerned submits a reasoned request and shows that he must incur a substantial part of the expenditure signifi ­ cantly earlier than the date laid down for payment of the Community contribution towards the said expen ­ diture. 2. The payment of each instalment shall be conditional upon the lodging with the competent authority of a secu ­ rity equal to the amount of the instalment, plus 15 %. 3 . The release of securities and payment of the balance, by the competent authority shall be subject to : (a) confirmation by the competent authority that the party concerned has fulfilled his obligations as laid down in the contract ; (b) transmission to the competent authority of the report referred to in Article 8 ( 1 ) and verification of the details contained in this report by the competent authority. However, on reasoned request by the party concerned, the balance can be paid after the measure has been completed, and after submission of the report referred to in Article 8 , and on condition that securities equal to the total amount of the Community contribution plus 1 5 % have been lodged ; (c) the competent authority finding that the party concerned, or any third party named in the contract, has spent his own contribution for the purposes laid down. 4. In so far as the conditions set out in paragraph 3 are not fulfilled, the securities shall be forfeit. In this event, the amount in question shall be deducted from the expenditure of the Guarantee Section of the European Agricultural Guidance and Guarantee Fund, and more particularly from that arising out of the measures referred to in Article 4 of Regulation (EEC) No 1079/77. Article 8 1 . Each party responsible for one of the measures referred to in Article 1 (1 ) shall submit to the competent authority, within four months of the final date fixed in the contract for completion of the measures, a detailed report on the utilization of the Community funds allo ­ cated and on the results of the measures in question. If the report is submitted later than four months after the final date, 10 % of the Community contribution shall be withheld for each month commenced after expiry of that time limit. 2. On performance of each contract, the competent authority shall send to the Commission a statement to this effect and a copy of the final report. Article 9 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 7 October 1991 . For the Commission Ray MAC SHARRY Member of the Commission No L 280/22 Official Journal of the European Communities 8 . 10. 91 ANNEX In accordance with Article 3 (2) of Commission Regulation (EEC) No 2944/91 of 4 October 1991 on the implementation of measures in respect of the improvement of the quality of milk in Ireland and Northern Ireland, the interested parties are hereby informed that proposals are to be sent, within the time limits laid down, to the following competent authorities, in one original and five copies by regis ­ tered letter or by messenger with acknowledgement of receipt : Member States Competent authority Ireland Department of Agriculture and Food Milk Policy Division v Floor 1 East Agriculture House Kildare Street IRL Dublin 2 United Kingdom Intervention Board External Trade Division Lancaster House UK-Newcastle-upon-Tyne NE4 7YE